                                   Case 2:21-cv-00031-JCJ Document 27 Filed 03/10/21 Page 1 of 1


                     1         UTZURRUM LAW OFFICES, A.P.C.
                               Joe Utzurrum, Esq.
                     2         Cal Bar Number 171701
                               11620 Wilshire Boulevard
                     3         Suite 900
                               Los Angeles, California 90025
                     4         Tele 310.887.1837
                     5         Email joe@ulawoffices.com

                     6         Attorneys for plaintiff, JOSEPH R.
                               MEEHAN
                     7
                     8
                     9                            UNITED STATES DISTRICT COURT

                    10                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    11         JOSEPH R. MEEHAN,            ) Case No. 2:21-cv-00031-JCJ
                                                            )
                    12                       Plaintiff,     ) NOTICE OF DISMISSAL PELLE
                                                            ) TSICHLIS aka PELLE PRIMEAU,
                    13                  vs.                 ) (Pursuant to Fed. R. Civ. P.
                                                            ) 41(a)(1)(a))
                    14         PELLE TSICHLIS aka PELLE     )
                    15         PRIMEAU,                     )
                                                            )
                    16                       Defendants,    )
                                                            )
                    17             TO THE COURT AND ALL PARTIES IN THIS ACTION, PLEASE
                    18         TAKE NOTICE THAT plaintiff, Joseph R. Meehan (Meehan), voluntarily
                    19         dismisses without prejudice defendant, PELLE TSICHLIS aka PELLE
                    20         PRIMEAU (Tsichlis). Tsichlis has not answered or filed a motion for
                    21         summary judgment. This notice is made pursuant to Fed. R. Civ. P.
                    22         41(a)(1)(A).
                    23              Dated: March 10, 2021, Los Angeles, California
                    24                                UTZURRUM LAW OFFICES, A.P.C.
                    25
                    26                                By:           /s/ Joe Utzurrum

                    27                                Joe Utzurrum, Attorney for plaintiff, Joseph R.
                                                      Meehan
                    28
                                                                                             Notice of Dismissal
UTZURRUM LAW OFFICES, A.P.C.
